Citation Nr: 1607239	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-48 534	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine (neck)

2.  Entitlement to service connection for DDD of the lumbar spine (low back).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction rests with the RO in Detroit, Michigan, from which the appeal was certified.  

In his December 2009 substantive appeal, the Veteran requested a Board hearing in connection with the issues on appeal.  An April 2014 report of general information shows the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2015).

The Veteran also indicated in his December 2009 substantive appeal that he did not wish to appeal the issue of entitlement to service connection for a back disability.  However, a January 2011 VA Form 646 submitted by the Veteran's representative, and subsequent actions by the RO, to include a June 2011 Supplemental Statement of the Case, indicated to the Veteran that his claim was still on appeal.  The Board also notes that an additional April 2014 report of general information indicates the Veteran wished to withdraw the issue on appeal.  However, except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2015).  The record does not show that the Veteran or his representative has submitted a written statement requesting the withdrawal of any claim.  Therefore, the Board determines this issue remains within its jurisdiction and will proceed to adjudicate the issue on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  






FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that DDD of the cervical spine is related to active duty.

2.  The probative, competent evidence demonstrates that DDD of the lumbar spine is related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for degenerative disc disease of the cervical and lumbar spine, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has a disability of the back and neck as the result of an assault that occurred during active duty.  According to the Veteran, he injured his back and neck when he was attacked from behind, handcuffed, and escaped by rolling down a hill while restrained.

With respect to a current disability, VA treatment records and private treatment records reflect diagnoses of osteoarthritis of the back and neck during the pendency of the appeal.  Therefore, the Board finds the record establishes a current disability for purposes of service connection.  With respect to an in-service injury, the Veteran's service treatment records are negative for any complaints of, treatment for, or diagnosis of a neck and/or back disability.  In addition, the service treatment records do not reflect that the Veteran was attacked at any point during active duty; rather, service treatment records indicate the Veteran injured his shoulder playing football.  Furthermore, the Veteran specifically denied recurrent back pain on a July 1967 report of medical history.  However, the Board notes the Veteran's assertions that his service treatment records were changed to document a non-existent football injury and that he was forced to sign his separation physical in order to catch the earliest flight home upon his discharge from service.  Further, the Board also notes the Veteran's records indicate that he was hospitalized in Japan for injuries during his tour in Vietnam.

Concerning a nexus between the Veteran's current disability and any reported in-service injury, a July 2006 private opinion from Dr. S. Blaskay indicates the Veteran's X-ray findings were consistent with his report of an in-service injury sustained in 1966.  Dr. Blaskay found she was able to date the injury due to the extensive amount of osteoarthritis, which she reported had slowly developed over years from an acute trauma.  Moreover, an August 2008 VA progress note shows a VA physician found the Veteran's osteoarthritis, disc disease of the lumbar spine, and herniated disc of C5-6 were consistent with the Veteran's complaint of symptoms for many years.

Finally, the Board finds the Veteran's lay statements also deserve some probative value.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309, and therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection in this case.  Walker, 708 F.3d at 1338.  Here, the Board finds the Veteran's testimony that he has continued to experience the same symptoms of back and neck pain since active duty to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence indicates that degenerative disc disease of the back and neck was incurred during active duty.  As such, service connection for degenerative disc disease of the back and neck is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is granted.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


